    Case 1:15-cv-06549-CM-RWL Document 310 Filed 12/06/19 Page 1 of 2




                            UNITED ST A TES DISTRICT COURT                USDCSDNY
                           SOUTHERN DISTRICT OF NEW YOR                   DOCUMENT
                                                                          ELECTRONlCALLY FILED
                                                                          DOC#:
 SERGEANTS BENEVOLENT ASSOClA TION
 HEALTH & WELFARE FUND, individually and on
 behalfof itself and all others similarly situated,
                                                                                --~---------
                                                                                    &•/ •['\
                                                                          DATE FILED:

                    Plaintifl:

        V.
                                                                   C.A. No. I 5-cv-6549-CM-RWL
 ACTAVIS, PLC, and FOREST LABORATORIES, LLC
 MERZ PHARMA GMBH & CO., KGAA, MERZ GMBH
 & CO., KGAA, MERZ PHARMACEUTICALS GMBH,
 AMNEAL PHARMACEUTICALS, LLC, TEVA
 PHARMACEUTICALS USA, INC .. TEVA
 PHARMACEUTICAL INDUSTRIES, LTD., BARR
                                                                                                        i,1)1\
 PHARMACEUTICALS, INC., COBALT
 LABORATORIES. INC., UPSHER-SMITH
 LA BORA TORIES, INC .. WOCKHARDT LIMITED,
 WOCKHARDT USA LLC, SUN PHARMACEUTICALS
 INDUSTRIES, LTD., DR. REDDY'S LABORATORIES
 LTD .. and DR. REDDY'S LABORATORIES INC.,

                   Defendants.                                                    r.J,
                                                                                  ~
                                                                                     ~I,.,    1.,
                                                                                             JftA..   lk1;-t
                                                                                                       ti g,.t.l - - - -
                 STIPULATED PROPOSED CASE MANAGEMENT OR.DE                          ~

       WHEREAS, the paities have conferred and reached an agreement on a Proposed Case / ~                   //q
Management Order consistent with Judge Lehrburger's June 27, 2019 Order (ECF No. 271), the

Cou1t hereby ORDERS the following timing and sequencing of events:



 August 16, 2019        Parties serve initial disclosures.

 April 7, 2020          Last day for parties to serve additional requests for production and
                        interrogatories.

 April 22, 2020         Last day for parties to serve requests for admission.

May 22, 2020            Close of fact discovery.
  Case 1:15-cv-06549-CM-RWL Document 310 Filed 12/06/19 Page 2 of 2




 June 19, 2020           Plaintiff serves opening expert reports and files motion for class
                         certification.

                         For all expert reports, the parties will provide available dates for the
                         deposition of the proposed expert at the time of serving the report. The
                         parties \Viii work to make experts available in advance of the deadline for
                         the opposition or responsive expert report. The parties agree that both
                         sides' experts ,viii be subject to a deposition for each expert report
                         submitted in this case.

                         If Plaintiff intends to use any expert report from the OPP action in this
                         case, that OPP expert will be subject to a deposition in this case.

 August 14, 2020         Defendants serve opposition expert reports and file oppositions to motion
                         for class certification.

 September 11, 2020      Plaintiff serves any reply expert reports and files reply in support o,f
                         motion for class ce1tificatio11.

                        · Any expert submitting a second report (a reply) may be subject to a
                          second deposition to occur by the close of expert discovery. The scope
                          of the second deposition \.Viii be limited to the expe1t's reply report.

 October 9, 2020         Close of expert discovery.




SO ORDERED

Dated: August I, 2019


                                                            The Honorable Robert W. Lehrburger
                                                            United States Magistrate Judge




                                                 2
